Citation Nr: 0427944	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, claimed as degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is now part of the record. 


FINDING OF FACT

Degenerative disc disease of the lumbar spine did not have 
onset during service and it is unrelated to any injury or 
disease therein.


CONCLUSION OF LAW

Residuals of a back injury, claimed as degenerative disc 
disease of the lumbar spine, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

Duty to Notify 

The veteran's claim for service connection was filed in 
December 2000.  In February 2001, the RO provided the veteran 
pre-RO-adjudication, VCAA notice.  In the notice, the RO 
notified the veteran of the evidence needed to substantiate 
the claim, namely, a current disability, an injury or disease 
in service, and a relationship between the current disability 
and the injury or disease in service.  The RO also notified 
the veteran that VA would obtain service records, VA records, 
and records of other Federal agencies and he should provide 
private records or authorize VA to obtain the private records 
on his behalf.  He was given 60 days to respond.  The claim 
was then adjudicated in October 2001.  In the September 2002 
statement of the case, the RO cited the provision of 
38 C.F.R. § 3.159, to provide "any evidence in the 
claimant's possession that pertains to a claim." 

The Board finds that the RO's preadjudicatory notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice). 

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Although the § 3.159 notice was provided after the 
adjudication, the veteran was not prejudiced by the out-of-
time notice because he was given the opportunity to submit 
additional evidence after the statement of the case and 
before his hearing, a period of more than one year, which is 
more than the statutory one-year period.  

For this reason, further VCAA notice is not required. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
pertinent additional evidence and as there is otherwise no 
outstanding evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The service medical records show that in July 1989 the 
veteran complained of low back pain of four days' duration 
after lifting weights.  The assessment was acute low back 
strain.  The rest of the service medical records, including 
the report of separation examination, contain no further 
complaint, history, or finding of low back pain.  

After service, VA records disclose that in July 1996 the 
veteran was seen after he slipped and fell at work, resulting 
in a muscle strain in the lower back.  In December 1996, the 
veteran complained of back strain after moving furniture.  
The impression was muscle strain.  He was seen several other 
times in January 1997 for the same complaint.  The impression 
was questionable low back muscle strain.  In July 2000, the 
veteran complained of low back pain, radiating to the lower 
extremities, which started after a lifting-type injury on the 
job.  History included intermittent low back pain for 8 
years.  In September 2000, a MRI revealed a herniated disc at 
L4-L5. 

In June 2002, a VA physician expressed the opinion that the 
veteran's degenerative disc disease of the lumbar spine with 
radiculopathy was as likely as not caused by his military 
service.  This physician based his opinion on the July 1989 
entry in the service medical records and the MRI in September 
2000.

On VA examination in September 2003, the examiner reported 
that he had reviewed the veteran's claims file.  The veteran 
gave a history of back problems beginning while in the 
service, due to running, jogging and lifting weight.  
Specifically, the veteran indicated that he had sought 
treatment in service for low back pain in May 1992.  The 
diagnosis was chronic intermittent low back pain with 
herniated nucleus pulposus and lumbar radiculopathy.  After 
reviewing the July 1989 entry in the service medical records, 
the examiner expressed the opinion that it was less likely 
than not that the post-service back symptoms were related to 
the veteran's symptoms of back strain during service.

Analysis 

The record shows that the veteran experienced a single 
episode of low back strain in 1989 without evidence of 
recurrence during the reminder of his period of service and 
no low back abnormality by complaint, history, of finding was 
reported on separation examination three years later.  

After service, the first documentation of low back strain, 
followed a fall at work in 1996.  Later that same year, low 
back muscle strain was also reported after the veteran had 
moved furniture.  In July 2000, radiating pain to the lower 
extremities from the low back was first documented, following 
a lifting-type injury on the job.  At the time history 
included intermittent low back pain for 8 years and a MRI 
revealed a herniated disc at L4-L5.  

It is the veteran's contention that the lumbar disc disease 
stems from the low back strain in service.  First, it clear 
from the record that the initial injury during service was an 
isolated event without evidence of recurrence or evidence of 
permanent disability.  When a condition is noted during 
service and it is not shown to be chronic during service, 
then continuity of symptomatology after service is required 
to support the claim.  

In this case, lumbar disc disease was first shown in 2000, 
more than a decade after the 1989 entry of low back strain in 
the service medical records.  And in the interval between the 
low back strain in 1989 and the diagnosis of lumbar disc 
disease in 2000 are two intercurrent injuries in 1996, 
resulting in low back strain, in addition to the one incident 
in 2000 that lead to the MRI and the diagnosis of lumbar disc 
disease.  The passage of seven years between the in-service 
low back strain and the first post-service low back strain in 
1996, which was associated with an acute episode of pain 
following a fall, not the in-service low back strain, opposes 
rather than supports continuity of symptomatology.  And the 
diagnosis of lumbar disc disease in 2000, which was also 
associated with a lifting injury, not the in-service low back 
strain, is even more remote.  

For these reasons, the Board finds that the evidence of 
record does not establish that lumbar disc disease was 
affirmatively shown during service or is lumbar disc disease 
shown to be related to service on the basis of continuity of 
symptomatology. 

Lastly, the regulations do provide that service connection 
may be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In this regard, one VA physician expressed a favorable 
opinion that degenerative disc disease of the lumbar spine 
was as likely as not caused by the veteran's military 
service.  Another VA physician expressed the opposite opinion 
that it was less likely than not that the post-service back 
symptoms were related to the veteran's back strain during 
service.  Both physicians considered the July 1989 entry in 
the service medical records. 

The Board finds that the nexus opinion of the VA physician, 
who reviewed the file, more persuasive than the favorable 
opinion of the VA physician who did not review the file.  In 
the favorable opinion, the physician does not account for the 
evidence of record in formulating the opinion, namely, the 
post-service back complaints, following separate injuries 
unrelated to service, beginning in 1996 many years after 
service.  Nor does the physician account for the lack of 
radicular symptoms between the 1989 low back strain and 2000, 
which prompted the MRI and the initial diagnosis of lumbar 
disc disease.  The Board rejects the favorable nexus opinion 
as unpersuasive because of its conclusiveness without 
addressing the facts that are relevant to the claim. 
As for the unfavorable nexus opinion, the physician did 
report, reviewing the file in formulating the opinion that 
the post-service back symptoms were unrelated to back strain 
during service.  In light of a review of the file and 
accounting for the veteran's post-service back symptoms, the 
Board places greater weight on the unfavorable nexus opinion. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.


ORDER

Service connection for residuals of a back injury, claimed as 
degenerative disc disease of the lumbar spine, is denied.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



